DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-20 are rejected herein.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case. an information disclosure statement (IDS) has been filed on *** and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 is rejected because low friction material vary greatly. Additionally, a high friction material can be compared to another material as a low friction material. Thus, one would not know at what friction material the infringement would occur. Claims 16-20 are rejected for the same reason.
The recitation rigid renders the claim 8 because anything would flex if enough pressure is applied.
Appropriate correction/explanation is required.
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6 and 9 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Yoshida (U.S. Pat. Pub. No. 20010006209 A1).
Regarding claim 1, Yoshida teaches a linear motion assembly comprising:  	a first member (12); 	a second member (13); and 	a sliding member (25) disposed between the first and second members, 	wherein at least one of the first and second members is adapted to longitudinally translate with respect to the sliding member, wherein the sliding member comprises a slide pin (as shown in Figs. 9A-9B). 	Regarding claim 2, Yoshida teaches the slide pin (25) comprises an elongated cylinder. 	Regarding claim 4, Yoshida teaches the slide pin (Fig. 9A; 25) maintains a constant angle relative to a central axis, as measured from an end portion to a middle portion of the slide pin. 	Regarding claim 5, Yoshida teaches the slide pin (Fig. 9B; 25) has a varying angle relative to a central axis, as measured from an end portion to a middle portion of the slide pin. 	Regarding claim 6, Yoshida teaches the slide pin (25) deforms to a generally cylindrical shape when assembled between the first member (12) and the second member (13).
	Regarding claim 9, Yoshida teaches wherein the slide pin (25) comprises a substrate (25c).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (U.S. Pat. Pub. No. 20010006209 A1).
Regarding claim 3, Yoshida teaches the slide pin (Fig. 9B; 25) comprises a [substantially] a barrel shape. Assuming arguendo that the slide pin shown in Fig. 9B is not barrel, the Examiner takes the official notice that providing the slider in barrel shape are old and well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Yoshida having the slider that comprises a barrel shape. The motivation would have been to provide low friction and make the product cost effective. 
Claims 7-8, 10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (U.S. Pat. Pub. No. 20010006209 A1), in view of Krofrieterin (U.S. Pat. Pub. No. 20070210232) or Pryor (U.S. Pat. Pub. No. 20110284704).
 	Regarding claim 7, Yoshida teaches the slide pin (25). However, Yoshida is silent to disclose a low friction material. Krofrieterin or Pryor teaches the low friction material (Krofrieterin; 0027 line 3; or Pryor; 0026 line 7). Polytetrafluoroethylene (PTFE) is a form of polymer that is old and well known to provide a low friction of material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the slide pin Yoshida with the low friction material or by coating the slide pin with a low friction material. The motivation would have been to reduce the friction and increase the efficiency of the product. 	Regarding claim 8, Yoshida as modified teaches the low friction material comprises a polymer (Krofrieterin; 0027 line 3; or Pryor; 0026 line 7). 	Regarding claim 10, Yoshida teaches wherein substrate (Yoshida; 25c) comprises a rigid material e.g. the substrate is rigid enough to maintain its shape. 	Regarding claim 16, Yoshida teaches wherein low friction material (Krofrieterin; 0027 line 3; or Pryor; 0026 line 7) extends around a circumference of the substrate. 	Regarding claim 17, Yoshida as modified teaches wherein low friction material (Krofrieterin; 0027 line 3; or Pryor; 0026 line 7) is contacts the substrate (Yoshida; 25c) along at least a portion thereof.  	Regarding claim 18, Yoshida as modified teaches the low friction material (Krofrieterin; 0027 line 3; or Pryor; 0026 line 7) is coupled to the substrate along at least a portion thereof by an adhesive or mechanical fixture (e.g. by the legs of 25c). 	Regarding claim 19, Yoshida as modified teaches the low friction material comprises a generally hollow cylinder (e.g. if coated). 	Regarding claim 20, Yoshida as modified teaches the low friction material (Krofrieterin; 0027 line 3; or Pryor; 0026 line 7) comprises a gap extending along at least a portion of an axial length thereof e.g. if/when coated on ends only.
	Allowable Subject Matter
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631